Opinion by Mr.
Chief Justice Bell,
This is an appeal from an Order of the Court of Common Pleas of Chester County dismissing without a hearing relator’s second habeas corpus petition. An order dismissing relator’s first petition was affirmed by this Court in Commonwealth ex rel. Sanders v. Maroney, 417 Pa. 380, 207 A. 2d 789 (1965). The instant petition presents no additional or new facts. It is controlled by Commonwealth ex rel. Sanders v. Maroney, 417 Pa., supra, and Commonwealth ex rel. Swilley v. Maroney, 420 Pa. 419, 218 A. 2d 242 (1966).
Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.